Citation Nr: 1755733	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015 subsequent to certification to the Board, the Veteran's attorney submitted a letter to VA stating that he could no longer represent the Veteran.  No reasoning was provided other than noting that in his professional judgment, he was unable to continue representation.  The Veteran's attorney has not provided good cause for withdrawing his representation or any certification that the Veteran was provided a copy of the motion, which are both required before representation can be withdrawn after certification.  Therefore, the representative remains the Veteran's duly appointed representative at this time.  38 C.F.R. §§ 14.631(c), 20.608 (2017).

In May 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

First, there is also no indication that the AOJ attempted to secure any records since February 2011.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service is required to rebut the presumption of soundness.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

With respect to the claim seeking service connection for asthma, the Veteran's January 1976 entrance examination noted the presence of bronchial asthma.  At discharge, he was noted to have a standing diagnosis of asthma.  The Veteran's asthma thus was noted at service entrance, and the presumption that he entered service in sound condition does not apply.

The Veteran underwent a VA pulmonary examination in September 2010.  The examiner noted she was unable to provide an opinion on the issue of whether the asthma underwent aggravation in service without resorting to mere speculation because the record did not contain a separation examination.  However, a July 1981 separation examination is included in the record.  The Board consequently finds that another VA examination is necessary.

Finally, the Veteran testified that he has bronchitis that has persisted since service.  He contends that he developed bronchitis after getting sick from laying in water during a training exercise.  The Veteran has not been afforded a VA examination regarding his bronchitis claim.  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant updated VA treatment records, to include from February 2011 to present.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his asthma.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  The examiner must offer an opinion in response to the following:

Considering a pre-existing injury, the examiner must determine whether a pre-existing asthma was aggravated beyond the natural progression of the disease.  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current bronchitis disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  The examiner must offer an opinion in response to the following:

The examiner must identify any current bronchitis disorder.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bronchitis disorder was incurred during service or is related to any event or injury during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




